Citation Nr: 1217048	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  11-09 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for sebhorrheic dermatitis of the face, brow, and chin.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran; Veteran's wife



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1989 to January 1999. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In August 2011, the Veteran testified before the undersigned Veteran Law Judge at a travel Board hearing.  A copy of the hearing transcript is contained in the claims file.

Although the Veteran presented testimony at the August 2011 Board hearing regarding a claim for an earlier effective date for thoracolumbar strain, left wrist disorder, a right ankle disorder, cervical strain, and a skin disorder, this claim is not before the Board.  The Veteran did not appeal the claim for an earlier effective date on his April 2011 Substantive Appeal (VA Form 9), nor was it certified on the June 2011 Certification of Appeal.  Therefore, the Board does not have jurisdiction over the claim.  

In light of the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), and based on the medical evidence of record, the Board has recharacterized the Veteran's claim of service connection for PTSD as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

With respect to the claim for an increased rating for service-connected dermatitis, the Board notes that the Veteran has testified that the severity of his service-connected sebhorrheic dermatitis waxes and wanes. He underwent a VA skin examination in November 2009 and the examiner noted that the Veteran had some tiny papules along his hairline and it involved only 4 percent of his face and 4 percent of his exposed area at that time.  

At the Board hearing, the Veteran testified that when his skin disorder is active, it starts as little bumps and then turns scabby and peels.  He stated that his entire face becomes inflamed.  He stated that it is worst in the summer months, due to the weather.  

In cases such as this where the disability to be rated is subject to active and inactive stages, VA has a duty to examine the claimant during an active phase. Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  As noted above, the VA examination undertaken to assist the Veteran was conducted during a period when the service-connected dermatitis was not active. The RO should attempt to schedule another VA skin examination of the Veteran during an active stage of the service-connected condition. Id.; Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 4.2.

With regard to his psychiatric disorder, the Veteran alleges that he has a psychiatric disorder due to his combat experiences in the Persian Gulf.  A remand is necessary to further develop the claim and to obtain a VA medical opinion to determine whether the Veteran has a current psychiatric disorder due to service.

The Veteran underwent a VA examination in December 2009.  He reported stressors due to his combat experience during the Gulf War and his current symptoms.  The examiner opined that a diagnosis of PTSD was not found, as he did not find sufficient symptomatology to warrant the diagnosis.

April 2010 and June 2011 VA treatment records showed positive PTSD screenings.  The Veteran was diagnosed with PTSD and major depressive episodes.  

In December 2010, the Veteran underwent another VA examination.  The examiner found no diagnosis of PTSD, but stated that "the only other psychiatric diagnosis might be a depressive disorder."  No opinion as to the etiology of depression was offered.  The examiner stated that she was unable to reconcile the 2010 mental health diagnosis with her current findings; however, she noted that the Veteran had previously denied psychological distress in December 1993 and May 2000.  

While the claim has been adjudicated by the RO and certified to the Board as a claim for service connection for PTSD, the Veteran has also been diagnosed with PTSD and depression.  Under Clemons, these other diagnoses are to be considered as part of the underlying claim. To date, however, the RO has not adjudicated this claim so broadly as to incorporate psychiatric diagnoses other than PTSD. The RO has also not provided adequate notification addressing what is needed for a claim incorporating such diagnoses. This is significant because the statutory and regulatory provisions addressing PTSD claims differ from the provisions addressing other service connection claims. See 38 C.F.R. §§ 3.303, 3.307, 3.309. Corrective notification action, as well as further adjudication, is thus needed. 38 C.F.R. §§ 3.159(b), 19.9. 

The RO/AMC must obtain a VA medical opinion to reconcile the Veteran's apparent lack of symptomatology during the VA examinations, in which the examiners rejected a PTSD diagnosis, and the symptoms described in the treatment notes. The examiner must make a determination as to whether any current diagnosis, or past, resolved complaints since the claim was submitted, including PTSD and a depressive disorder, are related to the Veteran's service.  

Therefore, a remand is necessary to provide the Veteran with adequate notification, a VA examination to determine his diagnoses and their etiologies, and for consideration of a claim of service connection for all diagnoses he receives for psychiatric disorders.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes). 
 
Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a skin disorder and/or a psychiatric disorder, that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC must afford the Veteran the medical examinations detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. With regard to his skin disorder, the examiner must:

i. State the percentage of total body area and the percentage of exposed body area affected by this disorder.

ii. State which medications the Veteran uses to treat his skin disorder, including whether the Veteran treats with corticosteroids or immunosuppressives.

iii. State whether there are any characters of disfigurement.

iv. Provide photographs of the Veteran's skin disorder.

f. With regard to the psychiatric disorder, RO must return the claims file to the examiner who conducted the December 2010 VA examination.  If that examiner is unavailable, the RO must schedule an examination with a VA psychologist or psychiatrist. The examiner must:

i. Provide all mental health diagnoses applicable to the Veteran.

ii. Opine whether any of the diagnosed mental health disorders are attributable to service.

3. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claims of entitlement to an increased rating for a skin disorder and service connection for an acquired psychiatric disorder to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Robert E. O'Brien
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


